Hudgins, J.,
dissenting.
Defendant plead not guilty and waived a jury, thus submitting all questions of fact as well as law to the trial judge. This being true, the findings of fact by the trial judge, if supported by substantial evidence, are binding upon this court. All conflicts in testimony must be regarded as settled in favor of the Commonwealth. The Commonwealth, as the victorious litigant in the trial court, is entitled to have the facts stated in the light most favorable to it. Applying this principle, it seems to me that a fair statement of the facts is substantially as follows:
When the operator of the bus observed defendant sitting on the front seat between two white persons, he said: “You can’t sit there.” She replied: “Well, I am going to sit here.” He then stopped the bus, got up from his seat and tried to explain the segregation law to defendant, but she would not listen to him and refused to follow the advice of her companion, who repeatedly asked her to move to the back of the bus and avoid trouble. To all of this she replied: “I know what I am doing; I can read.”
The operator of the bus not only made several attempts to explain to defendant the provisions of the segregation statute, but tried to tell her that he would re-arrange the *773seating of the passengers so that she would have a seat in the back of the bus. Again she refused to listen to or heed the operator of the bus.
-= Defendant’s attitude of defiance, which appears from the testimony of the bus driver, is also revealed in her own testimony. She said that she construed the law to give her a right to occupy the only vacant seat on the bus regardless of its location. Her refusal to move and her refusal to listen to the officer’s explanation of the provisions of the statute were based on her own construction of those provisions. In reply to a question asked by the trial judge, she said that she still thought she had a right to sit in that particular seat, and that, acting on that belief, she had refused to move.
Confronted with this situation, it was futile for the operator of the bus to ask any other passenger to exchange seats with defendant, who had expressed a determination to remain where she was.
I quite agree with the statement in the majority opinion to the effect that there should be no discrimination in the enforcement of the segregation act, and that there must be substantial equality of treatment under the act. It is the duty of every passenger, white or colored, to obey all laws, as well as this particular law. This obedience becomes more imperative when the operator of a bus, clothed with police power,, demands or requests any one violating the law to observe it. It so happens that on this particular occasion a Negro woman was violating the statute. When she was requested to conform her actions to the provisions of the statute, she placed her own construction upon such provisions, disregarded the instructions of the person in authority' and declared her intention to remain where she was regardless of all consequences. There is no evidence of any partiality or discrimination in favor of one race over the other in the request of the operator of the bus to this defendant, nor does it appear that he attempted to enforce the statute in a discriminatory manner.
*774Under the statute, as construed in 'the majority opinion, it is the duty of those in charge of all carriers transporting passengers for hire in Virginia to enforce the statute in a discriminatory manner; that is, those in charge of such transportation must require a white passenger to move his seat before a Negro passenger is approached or asked to move to some other space in the-coach or bus. This is not “substantial equality of treatment.”
. It is discrimination against white passengers in favor of Negro passengers. This discrimination is just as obnoxious to the purpose- of the statute as if the partiality had been shown white passengers over Negro passengers.